Citation Nr: 0718896	
Decision Date: 06/22/07    Archive Date: 07/03/07

DOCKET NO.  05-38 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a left knee disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran served on active duty from April 28, 1966, to May 
13, 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the benefits sought on 
appeal.  

A hearing was held in August 2006, by means of video 
conferencing equipment with the appellant in St. Louis, 
Missouri, before the undersigned, a Veterans Law Judge, 
sitting in Washington, DC, who was designated by the Chairman 
to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), 
(e)(2) and who is rendering the determination in this case.  
A transcript of the hearing testimony is in the claims file.


FINDINGS OF FACT

1.  The veteran's left knee disorder clearly and unmistakably 
existed prior to service.

2.  The veteran's preexisting left knee disorder is not shown 
by clear and unmistakable evidence to have chronically 
worsened or increased in severity during service.


CONCLUSION OF LAW

A left knee disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 
1153, (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.306 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

The VCAA was enacted on November 9, 2000. 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A and 5107 (West 2002).  This law 
emphasized VA's obligation to notify claimants what 
information or evidence is needed in order to substantiate a 
claim, and it affirmed VA's duty to assist claimants by 
making reasonable efforts to get the evidence needed.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
August 2001, VA issued regulations to implement the VCAA. 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004).  In this instance, notice of the VCAA was provided in 
September and December 2003, prior to the initial 
adjudication of the claim in May 2004. 

The requirements with respect to the content of the VCAA 
notice were met in this case.  VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

In this case, the RO informed the veteran in the 2003 VCAA 
letters about the information and evidence that is necessary 
to substantiate the service connection claim at issue.  The 
claimant has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices, and he has taken full advantage of these 
opportunities, submitting evidence and statements in support 
of his claim and providing hearing testimony.

To the extent that any VCAA notice letter that was provided 
to the veteran did not specifically contain the "fourth 
element," the Board finds that the veteran was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claims.  In this regard, the RO has 
informed the veteran in the May 2004 rating decision and 
statement of the case (SOC) issued in November 2005 of the 
reasons for the denial of his claim and, in so doing, 
informed him of the evidence that was needed to substantiate 
the claim.  Since the issuance of the SOC, the veteran has 
not identified any other information or evidence to provide 
or seek in support of his claim.  

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  As noted 
above, because each of the four content requirements of a 
VCAA notice has been fully satisfied in this case, any error 
in not providing a single notice to the appellant covering 
all content requirements is harmless error.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

To whatever extent the recent decision of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
requires more extensive notice in claims for compensation, 
i.e., as to potential downstream issues such as disability 
rating and effective date, the Board finds no prejudice to 
the veteran in proceeding with the present decision, since 
the decision herein denies entitlement to compensation for 
the claim on appeal.  Any questions as to an appropriate 
disability rating or effective date to be assigned are 
therefore rendered moot.  Accordingly, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  Moreover, that notice was provided to the veteran 
in correspondence dated in March 2006.

Finally, the duty to assist the appellant has also been 
satisfied in this case.  The veteran's service medical 
records and VA medical records pertinent to the years after 
service are in the claims file and were reviewed by both the 
RO and the Board in connection with his claim.  As will be 
explained herein, a VA examination was not required in this 
case and the pertinent inquiry involves evidence of 
aggravation in service and the record already establishes the 
current state of the veteran's knee disorder.  The Board 
concludes that VA has done everything reasonably possible to 
assist the veteran in obtaining a complete record on appeal.  
The veteran and his representative have not made the Board 
aware of any additional evidence that needs to be obtained 
prior to appellate review.  Thus, the Board finds that there 
is no indication that there is additional available evidence 
to substantiate the veteran's claim that has not been 
obtained and associated with the claims folder.  VA has 
further assisted the veteran and his representative 
throughout the course of this appeal by providing them with a 
SOC, which informed them of the laws and regulations relevant 
to the veteran's claim.  For these reasons, the Board 
concludes that VA has fulfilled the duty to assist the 
veteran in this case.



Factual Background

Service medical records (SMR's) show that the veteran's 
enlistment examination was conducted in January 1966.  
Examination of the left knee done at that time was negative.  
X-ray films revealed two metal pins, medial aspect, distal 
head of femur, described as probably secondary to reported 
surgery.  On the report of medical history, the veteran 
indicated that he had undergone two surgeries of the left 
knee, performed in 1960 and 1961.  He reported that he had 
been denied employment due to a bad knee.  The examiner noted 
that the veteran had a history of torn knee ligaments and two 
operations.  The veteran reported that he experienced 
symptoms of trick or locked knee.  

The veteran was seen on May 4, 1966, with complaints of left 
knee pain.  At that time, a history of ligament damage with 
surgical repair, 5 years previously, was noted.  Physical 
examination revealed full range of motion, with crepitus.  An 
Ace wrap was prescribed.  The veteran was seen later on May 
4, 1966, with complaints of left lower leg edema from the 
knee to the ankle.  At that time, an impression of 
chondromalacia was made.  The veteran was seen on May 5, 1966 
with continued complaints of knee trouble.  The veteran 
underwent orthopedic evaluation on May 5, 1966.  At that time 
a history of a football injury in 1960, which required 
surgical repair for ligament tears, was noted.  The entry 
indicated that the veteran complained of pain on prolonged, 
standing, marching, etc.  After physical examination, an 
impression of instability of the knee due to torn ligaments 
was made.  It was determined that this condition existed 
prior to service.  

The record contains a Medical Evaluation Board (MEB) report 
dated on May 10, 1966.  With respect to the diagnosis of 
instability of the left knee joint, the MEB determined that 
the condition existed prior to entry into service and was not 
aggravated by service beyond the normal progression of the 
disease.  Discharge was recommended based on a conclusion 
that instability of the left knee existed prior to service 
(EPTS) and was not permanently aggravated by service.  The 
MEB recommendation was approved, the veteran was advised of 
the decision and accepted it and he was discharged on May 13, 
1966.  

In July 2003, the veteran filed his original service 
connection claim for a left knee disorder.  

The record contains 6 lay statements received for the record 
in November and December 2003.  Three were from family 
members who attested that the veteran had been in great 
physical condition and was a good athlete prior to service; 
but that after returning from service, his left knee gave him 
significant trouble.  Three statements were from people who 
knew the veteran in industrial and personal capacities.  The 
authors attested that the veteran had experienced chronic 
knee problems since service.  

Private medical records dated in July 2000 show that the 
veteran underwent arthroscopic surgery for a torn medial 
meniscus and significant chondromalacia of the left knee.  
Records dated in June and July 2000 indicate that the veteran 
had a long history of difficulties with the left knee dating 
back to a football injury (40 years previously), but was 
athletic afterwards, although the knee bothered him a bit, 
and he had done well over the past several years.  The record 
revealed that in approximately May 2000, the veteran injured 
the left knee getting off a bulldozer (which he was not 
operating) when he landed funny and twisted the knee.  It was 
noted that he had experienced pain, swelling and marked 
medial joint line tenderness since.  X-ray films revealed 
evidence of ligamentous reconstruction, two screws in the 
knee, significant arthritic changes with joint space 
narrowing and some early spurring.  The impressions also 
included suspected torn medial cartilage and chronic 
ligamentous laxity.  

In June 2003, the veteran was seen for complaints of 
increased left knee pain.  X-ray films revealed moderate 
degenerative changes with near complete loss of joint space 
medially.  An assessment of recent exacerbation of 
degenerative arthrosis of the left knee was made.

VA records dated in 2003 and 2004 reflect that the veteran 
was treated for left knee osteoarthritis and chondromalacia.  

The veteran and his spouse provided testimony at a video-
conference hearing held before the undersigned Veterans Law 
Judge in August 2006.  The veteran testified that he believed 
that he incurred a new left knee injury in basic training, 
which was not the same as the injury of the left knee which 
was sustained prior to service.  

Legal Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).  

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111.  History 
provided by the veteran of the preservice existence of 
conditions recorded at the time of the entrance examination 
does not, in itself, constitute a notation of a preexisting 
condition.  38 C.F.R. §§ 3.304(b)(1); Paulson v. Brown, 
7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 
246 (1995).  To rebut the presumption of sound condition 
under section 1111 of the statute for disorders not noted on 
the entrance or enlistment examination, VA must show by clear 
and unmistakable evidence both that the disease or injury 
existed prior to service and that the disease or injury was 
not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 
2003).

Clear and unmistakable evidence is a more formidable 
evidentiary burden than the preponderance of the evidence 
standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) 
(noting that "clear and convincing" burden of proof, while a 
higher standard than a preponderance of the evidence, is a 
lower burden to satisfy than clear and unmistakable 
evidence).  It is an "onerous" evidentiary standard, 
requiring that the no-aggravation result be "undebatable".  
Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky 
v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. 
Derwinski, 1 Vet. App. 228, 232 (1991)) and Vanerson, 12 Vet. 
App. at 258, 261; Id. at 263 (Nebeker, C.J., concurring in 
part and dissenting in part).  Concerning clear and 
unmistakable evidence that the disease or injury was not 
aggravated by service, the second step necessary to rebut the 
presumption of soundness, a lack of aggravation may be shown 
by establishing that there was no increase in disability 
during service or that any increase in disability was due to 
the natural progress of the preexisting condition.  Wagner v. 
Principi, 370 F.3d 1089, 1096 (Fed.Cir. 2004); 38 U.S.C.A. § 
1153.

A presumption is an assumption of fact resulting from a rule 
of law which requires such fact to be assumed from another 
fact or group of facts found or otherwise established in the 
action.  Black's Law Dictionary 1067 (5th ed. 1979).  
Therefore, where the presumption of sound condition at 
entrance to service cannot be rebutted, the fact for which 
the presumption stands--that is, that the veteran was in 
sound condition at entry to service as to the disability for 
which he seeks service connection--must be assumed as a 
matter of law.  Accordingly, service connection may not be 
granted on the basis of aggravation of a preexisting disease 
or injury in such a case.  Rather, where the government fails 
to rebut the presumption of soundness under section 1111, the 
veteran's claim must be considered one for service incurrence 
or direct service connection.  See Wagner, 370 F.3d at 1094, 
1096 (indicating that, in cases where the presumption of 
soundness cannot be rebutted, the effect is that claims for 
service connection based on aggravation are converted into 
claims for service connection based on service incurrence).

Where a preexisting disease or injury is noted on the 
entrance examination, section 1153 of the statute provides 
that "[a] preexisting injury or disease will be considered to 
have been aggravated by active military, naval, or air 
service, where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease."  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  For veterans who 
served during a period of war or after December 31, 1946, 
clear and unmistakable evidence is required to rebut the 
presumption of aggravation where the preservice disability 
underwent an increase in severity during service, and clear 
and unmistakable evidence includes medical facts and 
principles which may be considered to determine whether the 
increase is due to the natural progress of the condition.  38 
C.F.R. § 3.306(b).  Temporary or intermittent flare-ups of 
symptoms of a preexisting condition, alone, do not constitute 
sufficient evidence for a non-combat veteran to show 
increased disability for the purposes of determinations of 
service connection based on aggravation under section 1153 
unless the underlying condition worsened.  Davis v. Principi, 
276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 
1 Vet. App. 292, 297 (1991).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b).  The usual 
effects of medical and surgical treatment in service, having 
the effect of ameliorating disease or other conditions 
incurred before enlistment, will not be considered service 
connected unless the disease or injury is otherwise 
aggravated by service.  38 C.F.R. § 3.306(b)(1).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for a left knee 
disorder.  As an initial matter, the Board finds that the 
veteran had a preexisting left knee disorder prior to 
entering service.  In this regard, despite being determined 
acceptable, the veteran reported having a history of two 
surgeries of the left knee, performed in 1960 and 1961 at the 
time of his January 1966 pre-induction examination.  X-ray 
films of the left knee were taken which revealed two metal 
pins, medial aspect, distal head of femur, described as 
probably secondary to reported surgery.  The examiner noted 
that the veteran had a history of torn knee ligaments and two 
operations.  

Service medical records indicate that the veteran reported 
sustaining a football injury in 1960 which resulted in 
ligament damage and required 2 surgeries to repair about 5 
years prior to induction.  The record show that the veteran's 
complaints of left knee problems began with a week after his 
induction, although no knee injury was reported.  Following 
medical board proceedings, the veteran signed a statement 
acknowledging that he had been notified that he was 
erroneously inducted because he did not meet the procurement 
medial fitness standards.  He also requested that he be 
separated and noted that he did not desire to complete the 
term of service for which he was inducted.  Therefore, the 
Board finds such evidence to indicate that the veteran had a 
left knee disorder that clearly and unmistakably existed 
prior to service.

However, with respect to rebutting the presumption of 
soundness, as noted above, the Board's inquiry does not end 
with a determination that the veteran's claimed left knee 
disorder clearly and unmistakably preexisted service.  The 
Board must also determine whether the veteran's preexisting 
left knee disorder was aggravated during service.  To make 
this determination, the Board must consider the veteran's 
service medical records as well as evidence developed after 
service. 

Although the Board acknowledges that the veteran did 
experience symptomatology during his period of service, the 
medical evidence of record does not indicate that the 
veteran's left knee underwent a permanent increase in 
severity beyond the natural progress of the disability.  In 
this regard, the MEB specifically determined that the 
veteran's knee problems which manifested during his brief 
period of service, existed prior to service and determined 
both that the left knee was not permanently aggravated or 
aggravated beyond the normal progression of the condition 
during service.  The Court has held that a Medical Board's 
conclusion that a veteran's pre-existing condition 
(schizophrenia in that case) "has not progressed at a rate 
greater than is usual for such disorders" was sufficient to 
rebut the presumption of aggravation and establish that the 
in-service worsening of the veteran's disorder was due to the 
natural progress of the disease.  See Stadin v. Brown, 8 Vet. 
App. 280, 285 (1995).  

The service medical records themselves reveal that the 
veteran's initial complaints of knee problems were documented 
a mere 7 and 8 days after his induction, during which time 
the veteran sustained no in-service left knee injury.  Having 
reviewed the evidence independently, the Board observes that 
there may have been a temporary increase in the knee symptoms 
in service during the veteran's initially week or so of 
training.  However, such does not amount to aggravation of 
the disability.  See Davis, supra; see also Jensen v. Brown, 
4 Vet. App. 304, 306-7 (1993); Hunt v. Derwinski, 1 Vet. App. 
292 (1991) [temporary or intermittent flare-ups of a pre-
existing disease during service are not sufficient to be 
considered aggravation of the disease unless the underlying 
condition, as contrasted to symptoms, worsens].

Further, the Board notes that after discharge in 1966 the 
veteran did not seek treatment immediately following his 
separation from service or for many decades thereafter.  In 
fact, the veteran has reported and the post-service medical 
records confirm that his initial post-service treatment for 
left knee occurred in 2000, more than 30 years after service, 
when the veteran injured his knee dismounting a bulldozer, 
resulting in a torn medial meniscus which required surgery in 
July 2000.  

Based on the foregoing, the Board finds the veteran's claimed 
left knee disorder clearly and unmistakably existed prior to 
service and that it clearly and unmistakably was not 
aggravated by service; thus, the presumption of soundness is 
therefore rebutted.  38 U.S.C.A. § 1111.  See also VAOPGCPREC 
03-2003 (July 16, 2003).  The Board finds further, that a 
discussion of whether the presumption of aggravation has been 
rebutted in this case under the provisions of 38 U.S.C.A. 
§ 1153 and 38 C.F.R. § 3.306(b) is unnecessary as the Board 
has found by clear and unmistakable evidence that the 
veteran's claimed left knee disorder was not aggravated by 
service in order to conclude that there was a preexisting 
disorder. VA's General Counsel found that such a finding 
would necessarily be sufficient to rebut the presumption of 
aggravation under 38 U.S.C.A. § 1153 and 38 C.F.R. 
§  3.306(b).  Id.  Accordingly, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for a left knee disorder.

Because the preponderance of the evidence is against the 
veteran's claim, the benefit of the doubt provision does not 
apply.  Accordingly, the Board concludes that service 
connection for a left knee disorder is not warranted. 

The veteran has argued that his currently claimed left knee 
disorder represents a new and different disability from that 
identified prior to service, warranting consideration of 
direct service incurrence.  However, the Board believes that 
such consideration is not warranted.  The evidence 
establishes both that the veteran experienced left knee 
ligament damage prior to service and that joint/ligament 
instability was identified and diagnosed during service.  The 
veteran is not a medical professional competent to render an 
opinion on matters of medical etiology or diagnosis; based on 
the aforementioned evidence, consideration of service 
connection on the basis of direct service incurrence is not 
warranted.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Moreover, a veteran seeking disability benefits must 
establish the existence of a current disability and a 
connection between service and the currently claimed and 
manifested disability.  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000).  In this case, no such etiological nexus 
was established by competent evidence which would warrant the 
grant of service connection for a left knee disorder, even if 
claimed on the basis of direct service incurrence.  


ORDER

Service connection for a left knee disorder is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


